DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
2.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

3.	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

4.	This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: “a display section” in claim 1; “a first receiving section”, “a second receiving section”, and “a performing section” in claim 1 and claim 14; “a recognizing section”, “a presenting section” and “a correcting section” in claim 5.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
	A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) limitations: CPU or Processor (see Specification, page 4). It is noted that that the functions performed or controlled by CPU are disclosed in a manner that transforms the general CPU or the like to a special purpose CPU or the like programmed to perform 
If applicant wishes to provide further explanation or dispute the examiner's interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
6.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

7.	Claims 1-2, 13-14 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kengo TOKUCHI U.S. Patent Application No. 2019/0079709 (hereinafter TOKUCHI).

Regarding claim 1, TOKUCHI discloses a display control device (UI unit 20, Figure 2) comprising: 
	a display section (Screen 48, Figure 8) configured to display an object (A user interface unit 20 and includes a display unit; paragraph 60, Figure 8); 
	a first receiving section (Specifying unit 28, Figure 2) configured to receive non-voice input specifying a first operation on the object (User's message is made by character input, i.e., specifying unit 28 identifies an operation in which the user selects devices to be linked.  Such as a device image 56 and places the device image 56 at the position where a message content of the user is displayed; paragraphs 55, 60, 129, Figure 8); 
	a second receiving section configured to receive voice input specifying a second operation on the object (Voice is input to the terminal device 10, and the specifying unit 28 receives the input of the voice and specifies a linkage function; paragraph 256); and 
	a performing section (In UI unit 20, Figure 2) configured to perform, on the object, a complex operation specified by the non-voice input and the voice input (The display on the screen and the voice may be combined. A device may be designated in the manner that the user designates an image associated with the device on the screen, and information indicating the function of the device may be output by voice. As further, a device may be designated in the manner that a device name is input as voice information to the terminal device 10, and information indicating the function of the device may be displayed on the screen (non-voice input by selecting image device); paragraph 76, lines 26-42, Figure 8).

Regarding claim 2, TOKUCHI discloses the display control device according to claim 1, wherein 
	the display section includes a touch panel which displays the object, and the first receiving section receives the non-voice input of an operation in which a user selects a portion of the object on the touch panel with a finger as the first operation (User selects and extracts images (images 56 and 60) from the stock area 58 by using a pointer (user's finger or a pen) on the screen 48, by the dragging and dropping operations; paragraph 142, Figure 8).

Claims 13 and 14 are directed to a method and a non-temporary computer-readable storage medium, and recite identical features as claim 1.  Thus, claims 13 and 14 are rejected for the same reasons discussed in claim 1 above.

Claim Rejections - 35 USC § 103
8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

9.	Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Kengo TOKUCHI U.S. Patent Application No. 2019/0079709 (hereinafter TOKUCHI).

Regarding claim 3, TOKUCHI discloses the display control device according to claim 1. 
TOKUCHI does not explicitly disclose wherein the second receiving section receives the voice input of an operation in which the object is enlarged and displayed on the display section as the second operation.
However, in another embodiment of TOKUCHI teaches wherein the second receiving section receives the voice input of an operation in which the object is enlarged and displayed on the display section as the second operation (Message content may be output by voice; paragraph 124.  Also, paragraphs 476-477, 479, Figures 39B-39C, 39E illustrating controller 26 displays the device image 216 (object 216) to be larger than the device image 188 (object 188)).  Such an arrangement advantageously allows a user to input by voice.
Thus, it would have been obvious to one having ordinary skill in the art at the time of Applicant’s invention to have modified the teachings of TOKUCHI, since doing so would have predictably and advantageously allowed a user to identify information of a function that could be input by voice as a message content (paragraph 265, page 25 of TOKUCHI).

Regarding claim 4, TOKUCHI discloses the display control device according to claim 1. 
TOKUCHI does not explicitly disclose wherein the second receiving section receives the voice input of an operation in which the object is rotated and displayed on the display section as the second operation.
However, in another embodiment of TOKUCHI teaches wherein the second receiving section receives the voice input of an operation in which the object is rotated and displayed on the display section as the second operation (Device images 188 and 216 are displayed to be arranged laterally side by side. However, the device images 188 and 216 may be displayed to be arranged (moved) vertically side by side; paragraph 478, Figures 39A, 39D-39D).  Such an arrangement advantageously allows a user to input by voice.
Thus, it would have been obvious to one having ordinary skill in the art at the time of Applicant’s invention to have modified the teachings of TOKUCHI, since doing so would have predictably and advantageously allowed a user to identify information of a function that could be input by voice as a message content (paragraph 265, page 25 of TOKUCHI).

Allowable Subject Matter
10.	Claims 5-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Cited Art
11.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	HAN et al. (US 2019/0244612) discloses when speaker recognition is performed on a plurality of speakers having similar speech features, speaker recognition performance based on speech uttered by one speaker from among the plurality of speakers.
	Kim et al. (US 2018/0174580) discloses a speaker or a display for outputting an audio signal, an image signal, or a video signal.
	Fume et al. (US 2017/0270086) discloses the recognition error, which occurs when the uttered speech of the speaker is recognized and output as a caption, can be corrected by just repeating (re-speaking) the correct content for correcting the recognition error.

12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLEN H NGUYEN whose telephone number is (571)270-1229.  The examiner can normally be reached on M-F 8 am-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALLEN H NGUYEN/           Primary Examiner, Art Unit 2675